O’Brien, S.
The application to modify the order fixing the transfer tax is denied. The decedent was a resident of this State. The money belonging to him in the Republic of France was not tangible property. The recent decision of the United States Supreme Court in Frick v. Pennsylvania (268 U. S. 473) holds that a State has no jurisdiction to impose a tax on the transfer of tangible property physically situated outside the State of domicile. Tangible property is synonymous with “ goods, wares and merchandise.” (Matter of Brooks, 119 Misc. 738; affd., 212 App. Div. 868.)
The cases cited by the petitioner (Matter of Houdayer, 150 N. Y. 37; Blackstone v. Miller, 188 U.. S. 189) are not in point since they deal with the right of the State to tax intangible property. In the Frick Case (supra) the court in its opinion said: “ Counsel for the state cite and rely on Blackstone v. Miller (188 U. S. 189) and Bullen v. Wisconsin (240 U. S. 625). Both cases related to intangible personalty, which has been regarded as on a different footing from tangible personalty.” The order fixing tax is affirmed.